internal_revenue_service number release date index no cc psi - plr-125451-00 w date x y z t a b state date dear this is in reply to a letter dated date submitted on behalf of x facts x is a state corporation formed in date x elected to be an s_corporation the sole shareholder of x is t a_trust t is a grantor_trust within the meaning of sec_671 through that is owned by a and b a married couple in state a community_property_state t will distribute of its stock in x each to a and b t a and b will form z a state general_partnership which will file an election to be treated as an association and an election to be taxed as an s_corporation the general_partnership agreement provides for distributions of cash from operations and distributions on dissolution to the partners in the same proportion as their interests in the partnership t a and b will contribute their stock in x to z in exchange for proportionately identical ownership interests in z and z will file an election to treat x as a qualified_subchapter_s_subsidiary qsub effective as of the date of contribution thereafter z will contribute of its stock in x to w a newly-formed state limited_liability_company in exchange for of the ownership_interest in w and x will convert into a limited_partnership y under state law neither w nor y will make an election under sec_301_7701-3 of the procedure and administration regulations x represents that the series of transactions through which x is converted to z a corporation that owns all of the assets of x through its ownership of y a state law limited_partnership that is disregarded for federal tax purposes qualifies as a reorganization under sec_368 x asks for rulings that z is an eligible_entity that may elect to be taxed as an association and an s_corporation that x's status as a qsub will not be affected by the formation of w and that the conversion of x from a qsub to a limited_partnership that is disregarded has no federal_income_tax consequences law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not- a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1361 provides that a qualified_subchapter_s_subsidiary is any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1361 provides that when a qsub election terminates such corporation shall be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before such termination from the s_corporation in exchange for its stock sec_1_1361-2 provides that for purposes of satisfying the stock ownership requirement of sec_1361 stock of a corporation is treated as held by an s_corporation if the s_corporation is the owner of that stock for federal_income_tax purposes sec_1_1361-5 of the income_tax regulations provides that the tax treatment of a qsub termination or of a larger transaction that includes the termination will be determined under the internal_revenue_code and general principles of tax law including the step_transaction_doctrine sec_1_1361-5 example illustrates the application of step transaction principles to the merger of a qsub into a disregarded_entity in that example the merger of the qsub into a limited_liability_company that is disregarded causes a termination of the qsub election the new corporation that is formed as a result of the termination is immediately merged into the limited_liability_company because at the end of the series of transactions the assets continue to be held by the s_corporation for federal tax purposes under step transaction principles the formation of the new corporation and the transfer of assets pursuant to the merger are disregarded sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members may elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is a partnership if it has two or more members and is disregarded as an entity separate from its owner if it has a single owner under sec_301_7701-2 if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 provides the election procedures for an election to be classified as other than as provided under sec_301_7701-3 conclusions based on the facts submitted and the representations made we conclude that z is a domestic eligible_entity that may elect to be treated as an association provided that z timely elects under sec_301_7701-3 to be classified as an association and otherwise satisfies the definition of a small_business_corporation in sec_1361 z may elect to be treated as an s_corporation under sec_1362 moreover z's transfer of of the stock of x to w a newly formed limited_liability_company in exchange for of the interest in w will not cause a termination of x's qsub election if no election is made under sec_301_7701-3 to treat w as an association because z will continue to be treated as owning of x finally x's merger into y a state law limited_partnership that is owned by w an entity wholly owned by z and by z will be disregarded for federal_income_tax purposes if no election is made under sec_301_7701-3 to treat w as an association because at the end of the series of transactions the assets of x continue to be held by z for federal tax purposes except as specifically ruled on above we express no opinion about the federal tax consequences of any aspect of the above described transactions more specifically we express no opinion about whether because of facts not specifically addressed above z meets the requirements of sec_1361 or x is otherwise qualified to be a qsub this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative acting senior technician sincerely yours jeanne m sullivan reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
